Filed 2/4/14 Vue v. Hmong International New Year Foundation CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FIFTH APPELLATE DISTRICT

GEORGE VUE et al.,
                                                                                           F066204
         Plaintiffs and Appellants,
                                                                           (Super. Ct. No. 11CECG04276)
                   v.

HMONG INTERNATIONAL NEW YEAR                                                             OPINION
FOUNDATION, INC., et al.,

         Defendants and Respondents.



         APPEAL from a judgment of the Superior Court of Fresno County. Jeffrey Y.
Hamilton, Jr., Judge.

         Fike, Boranian & Watson and David A. Fike for Plaintiffs and Appellants.
         Dowling Aaron Incorporated, Daniel O. Jamison and Matthew R. Dildine for
Defendants and Respondents.
                                                        -ooOoo-
                                                INTRODUCTION
         George Vue, Ly Pao Yang and United Hmong Council, Inc., appeal, contending
the trial court erroneously awarded Hmong International New Year Foundation, Inc.,
Charlie Vang, Joseph Youa Vang, Zang Her, and Liahoua Vang attorney fees of
$88,742.47. Specifically, plaintiffs maintain that because defendants were not signatories
to the original agreement that contained an attorney fee provision, such fees cannot be
awarded to defendants pursuant to Civil Code section 1717. They contend the trial court
failed to articulate a basis or theory upon which plaintiffs would have been able to
recover fees from defendants had plaintiffs prevailed. Further, plaintiffs assert
defendants did not step into the shoes of any party to the agreement, nor were defendants
third party beneficiaries to that agreement. Finally, plaintiffs contend the fees awarded
were excessive. We disagree with plaintiffs and affirm.
                 FACTUAL AND PROCEDURAL BACKGROUND
       Prior to the agreement that is the subject of this appeal, two separate Hmong New
Year celebrations would occur in Fresno. Community leaders then came together in an
effort to unify the Hmong people’s proud celebrations.
The November 1998 Agreement
       On November 17, 1998, representatives of three separate nonprofit groups
executed the “Agreement Re Hmong New Year Celebration.” The parties included
Hmong National New Year, Inc., and Hmong National Council, Inc. (collectively, the
Fairgrounds Group), and United Hmong International, Inc. (the Sunnyside Group). The
agreement provided for a consolidated 1999 New Year celebration to be held at the
Fresno County Fairgrounds, to be sponsored and conducted by the Sunnyside Group.
       Among other things, the agreement included a noncompete provision whereby the
Fairgrounds Group agreed not to sponsor, conduct, or participate in another Hmong New
Year celebration of any type in the Central Valley for a period of 10 years. It also
provided, “in the event that the Sunnyside Group does not hold the Hmong New Year
Celebration in Fresno County, California, the Sunnyside Group may not assign the right
to conduct the Celebration to any group, organization or individual, but rather the right to
conduct such Celebration shall automatically vest with the Fairgrounds Group.” A
separate provision provided, “No party shall assign its interest hereunder without the
prior written consent of the other party.”



                                             2.
       The agreement was signed by Ly Pao Yang and Yang Mee Hang as president and
secretary, respectively, of Hmong National New Year, Inc., George Vue as president of
Hmong National Council, Inc., and Youa True Vang and Zang Her as chairman and
secretary, respectively, of the United Hmong International, Inc. Additionally, Ly Tou,
George Vue, Paul Ly, and Ly Pao Yang, as individuals, agreed to be bound by the
noncompete provision. Finally, the agreement was witnessed by David BearHeart for the
City of Fresno, Gerald Dyer on behalf of the City of Fresno Police Department, and Scott
Anderson for the Fresno County Fairgrounds.
The Resolution of April 1999
       On April 4, 1999, Vang Thao, president of United Hmong International, Inc., and
Youa True Vang, president of Hmong International New Year Committee, executed a
document entitled “Resolution of Agreement Between United Hmong International, Inc.
and Hmong International New Year Foundation, Inc.” The resolution stated a meeting
was held to “discuss and clarify the structure” of the two named organizations, and noted
as “RESOLVED” a number of issues, including that the “name of Hmong International
New Year Foundation, Inc. shall be changed to ‘Hmong International New Year, Inc.,’”
that the “Hmong International New Year Committee shall collaborate and cooperate with
United Hmong International, Inc.,” and that the “Hmong International New Year
Committee shall perform its daily business without the interference of United Hmong
International, Inc. or any other organizations.” The resolution was witnessed by Nhia
Long Vang and Wa Her Vang, president and advisor, respectively, of the Vang Family.
The Original Complaint
       On December 15, 2011, George Vue, Ly Pao Yang, Cheng Lee, Hmong National
Council, Inc., and Hmong National New Year, Inc., filed a complaint asserting causes of
action for breach of contract, declaratory relief, breach of fiduciary duty, and accounting.
Named defendants included United Hmong International, Inc., Hmong International New
Year Foundation, Inc., Vang Thao, and Youa True Vang.



                                             3.
The First Amended Complaint
       On January 30, 2012, George Vue, Ly Pao Yang, Cheng Lee and United Hmong
Council, Inc., filed a first amended complaint.1 Defendants were identified as Hmong
International New Year Foundation, Inc., Charlie Vang, Joseph Youa Vang,2 Zang Her,
and Liahoua Vang. This amended complaint asserted three causes of action: declaratory
relief, breach of fiduciary duty, and accounting.
The Demurrer and Motion to Strike
       On March 6, 2012, defendants demurred to the first amended complaint. On that
same date, defendants also filed a motion for an order striking plaintiffs’ causes of action
pursuant to Code of Civil Procedure section 425.16, the anti-SLAPP statute.
       Plaintiffs filed their opposition to both the demurrer and the motion to strike on
March 16, 2012.
The Trial Court’s Rulings on the Aforementioned
       Both matters were heard and argued April 18, 2012. The trial court’s tentative
ruling became the order of the court. As to the demurrer, and the first cause of action for
declaratory relief in particular, the court sustained with leave to amend on the bases of the
statute of limitations, standing, unclean hands, and mootness. With regard to the second
cause of action for breach of fiduciary duty, the court sustained with leave to amend for
uncertainty and failure to state a claim. It overruled the demurrer with regard to the
statute of limitations defense. Lastly, regarding the third cause of action for accounting,
the court sustained with leave to amend for uncertainty and failure to state a claim. It
again overruled the demurrer with regard to the statute of limitations defense. Plaintiffs
were given 10 calendar days within which to file an amended complaint.




       1The Hmong National   Council, Inc., and Hmong National New Year, Inc., were no
longer named plaintiffs.
       2Joseph Youa Vang   and Youa True Vang is the same individual.


                                             4.
       As to the anti-SLAPP motion,3 the trial court denied defendants’ motion, finding
the lawsuit did not target protected activity.
Subsequent Proceedings
       On April 30, 2012, United Hmong Council, Inc., filed its second amended
complaint against defendants Hmong International New Year Foundation, Inc., Charlie
Vang, Joseph Youa Vang, and Zang Her, alleging the following causes of action:
declaratory relief, breach of fiduciary duty, and interference with prospective economic
advantage.
       Shortly thereafter, the parties filed a stipulation providing that judgment could be
entered in favor of defendants Hmong International New Year Foundation, Inc., Charlie
Vang, Joseph Youa Vang, and Zang Her, dismissing with prejudice the action of
plaintiffs George Vue, Cheng Lee, and Ly Pao Yang. Further, the stipulation provided
judgment could be entered in favor of defendant Liahoua Vang, dismissing with
prejudice the entire action of plaintiffs United Hmong Council, Inc., George Vue, Cheng
Lee, and Ly Pao Yang. Judgment was entered accordingly on May 10, 2012. A notice of
entry of judgments was filed May 14, 2012.
       On May 17, 2012, a memorandum of costs in the sum of $2,035 was filed against
all plaintiffs in favor of defendant Liahoua Vang and against George Vue, Ly Pao Yang
and Cheng Lee in favor of all other defendants.
       Defendants filed a motion for attorney fees and litigation costs on May 25, 2012.
On that same date, defendants filed a request for judicial notice in support of the motion.
On May 30, 2012, defendants filed a supplemental declaration in support of the motion
for attorney fees.
       On July 27, 2012, plaintiffs filed their points and authorities in opposition to the
motion for attorney fees.


       3The denialof that motion is the subject of an appeal now pending before this court in
case No. F065058 between these same parties.


                                                 5.
       On August 7, 2012, a reply to the opposition was filed with the court.
       The trial court issued its tentative ruling on September 11, 2012. Briefly stated,
the court found defendants were entitled to recover their costs and attorney fees against
plaintiffs George Vue, Ly Pao Yang, and United Hmong Council, Inc. Conversely, the
court found defendants were not entitled to a recovery against plaintiff Cheng Lee.
Furthermore, the trial court declined to apply a multiplier, finding the case did not
involve substantial complexity, a significant number of witnesses, nor extensive expert
testimony. It noted the matter resolved at the early stages and did not require a trial on
the merits. While the court acknowledged the language barriers faced by counsel, it
found that factor did not merit application of a multiplier.
       On September 12, 2012, the matter was argued and submitted. The trial court took
the matter under advisement.
       On September 21, 2012, the court issued its order granting an award of attorney
fees and litigation expenses. More particularly, it ordered defendants Hmong
International New Year Foundation, Inc., Charlie Vang, Joseph Youa Vang, Zang Her,
and Liahoua Vang be awarded $88,742.47 against plaintiffs George Vue, Ly Pao Yang,
jointly and severally, and defendant Liahoua Vang was awarded that sum against plaintiff
United Hmong Council, Inc. The court denied defendants’ request to apply a multiplier
of 1.25 to the lodestar amounts and denied the motion as to plaintiff Cheng Lee.
       The notice of entry of order was filed September 27, 2012. An amended notice
was filed September 28, 2012.
       On November 5, 2012, plaintiffs George Vue, Ly Pao Yang, and the United
Hmong Council, Inc., filed a notice of appeal.
                                       DISCUSSION
Standards of Review
       “On appeal, a determination of the legal basis for an attorney fees award is
reviewed de novo as a question of law. (Sessions Payroll Management, Inc. v. Noble
Construction Co. (2000) 84 Cal. App. 4th 671, 677.)” (Cargill, Inc. v. Souza (2011) 201

                                             6.
Cal.App.4th 962, 966.) As to the reasonableness of an attorney fee award, we review the
amount of an attorney fee award for abuse of discretion. (PLCM Group, Inc. v. Drexler
(2000) 22 Cal. 4th 1084, 1095.)
The Applicable Statute & Fee Provision at Issue
       Civil Code section 1717 provides in relevant part:

               “(a) In any action on a contract, where the contract specifically
       provides that attorney’s fees and costs, which are incurred to enforce that
       contract, shall be awarded either to one of the parties or to the prevailing
       party, then the party who is determined to be the party prevailing on the
       contract, whether he or she is the party specified in the contract or not, shall
       be entitled to reasonable attorney’s fees in addition to other costs.

              “Where a contract provides for attorney’s fees, as set forth above,
       that provision shall be construed as applying to the entire contract, unless
       each party was represented by counsel in the negotiation and execution of
       the contract, and the fact of that representation is specified in the contract.

              “Reasonable attorney’s fees shall be fixed by the court, and shall be
       an element of the costs of suit.”
Here, the 1998 agreement between Hmong National New Year, Inc., Hmong National
Council, Inc., and United Hmong International, Inc.,4 included the following fee
provision:

       “10. Professionals’ Fees. Should any litigations be commenced between
       the parties hereto concerning this Agreement, or the rights and duties of any
       party in relation thereto, the party prevailing in such litigation shall be
       entitled, in addition to such other relief as may be granted, to recover from
       the losing party a reasonable sum for its attorneys’, paralegal’, and other
       professionals’ fees and costs in such litigation, or any other separate action
       brought for that purpose.”
The Trial Court’s Ruling
       In relevant part, the trial court ruled as follows:


       4Plaintiff Ly Pao Vang signed the 1998 agreement as president of Hmong National New
Year, Inc. Plaintiff George Vue signed the 1998 agreement as president of Hmong National
Council, Inc. Defendants Joseph Youa Vang (see fn. 2, ante) and Zang Her signed the 1998
agreement as chairman and secretary, respectively, of United Hmong International, Inc.


                                               7.
               “In this case, the moving Defendants are the prevailing parties
       because after the court sustained their demurrer with leave to amend on
       4/18/12, Plaintiffs did not amend their claims against the moving
       Defendants. On or about 5/10/12, pursuant to a stipulation of the parties,
       the court issued an order dismissing with prejudice the claims of Plaintiffs
       Vue, Yang, and Cheng against all moving Defendants. Likewise pursuant
       to stipulation, the court also issued a dismissal with prejudice of United
       Hmong Council Inc.’s claims against Defendant Liahoua Vang.

              “If Plaintiffs had prevailed on their claims against Defendants,
       Plaintiffs would have been entitled to recover attorney’s fees under the
       1998 Agreement. Accordingly, regardless of whether Defendants are
       signatories or nonsignatories under the agreement, they are entitled to
       recover costs and fees.”
Our Analysis
I.     Defendants Were Entitled to an Award of Attorney Fees
       Plaintiffs assert defendants are not entitled to recover attorney fees because they
were not sued on the contract or agreement, they did not step into the shoes of a party to
the agreement, and they were not third party beneficiaries to the agreement.
       Plaintiffs’ first amended complaint included a cause of action for declaratory
relief. More particularly, plaintiffs contended defendants breached the 1998 agreement
by entering into the subsequent resolution, and thus, “a judicial determination of the
rights and duties of the parties relative to the ongoing right to conduct the Hmong New
Year Celebration” was necessary. The first amended complaint also asserted a breach of
fiduciary duty cause of action, and a cause of action for an accounting. Reasonable
attorney fees were included in the complaint’s prayer.
       A.      The Declaratory Relief Cause of Action Is on a Contract
       If a cause of action is “on a contract,” and the contract provides the prevailing
party shall recover attorney fees incurred to enforce the contract, then attorney fees must
be awarded on the contract claim in accordance with Civil Code section 1717. (Santisas
v. Goodin (1998) 17 Cal. 4th 599, 615–617.)

              “‘California courts construe the term “on a contract” liberally. “‘As
       long as the action involve[s]” a contract it is “‘on [the] contract’” within the

                                              8.
       meaning of [Civil Code] section 1717. [Citations.]’ [Citations.]”
       [Citation.]’ [Citations.] To determine whether an action is on the contract,
       we look to the complaint and focus on the basis of the cause of action.
       [Citations.] Any action that is based on a contract is an action on that
       contract regardless of the relief sought. [Citation.]” (Brown Bark III, L.P.
       v. Haver (2013) 219 Cal. App. 4th 809, 821-822.)
       Here, in their claim for declaratory relief, plaintiffs requested the trial court
determine the parties’ rights and duties under the 1998 agreement. That agreement
included an attorney fee provision. Because plaintiffs’ action for declaratory relief
requires an interpretation of the agreement, it was on a contract. (Texas Commerce Bank
v. Garamendi (1994) 28 Cal. App. 4th 1234, 1246.) Hence, such a claim is “on a contract”
for purposes of Civil Code section 1717. (Kachlon v. Markowitz (2008) 168 Cal. App. 4th
316, 348 [“‘Actions for a declaration of rights based upon an agreement are “on the
contract” within the meaning of Civil Code section 1717’”]; see also City and County of
San Francisco v. Union Pacific R.R. Co. (1996) 50 Cal. App. 4th 987, 999–1000; Las
Palmas Associates v. Las Palmas Center Associates (1991) 235 Cal. App. 3d 1220, 1259.)
       B.     The Reciprocal Provisions of Civil Code Section 1717 Apply
              1.     Prevailing party
       In an action on a contract, where the contract specifically provides attorney fees
and costs incurred to enforce the contract will be awarded either to one of the parties or to
the prevailing party, the party who is determined to be the prevailing party on the
contract, whether a party to the specific contract or not, is entitled to reasonable attorney
fees in addition to other costs. (Civ. Code, § 1717, subd. (a); Scott Co. v. Blount, Inc.
(1999) 20 Cal. 4th 1103, 1113.)
       Here, there is no dispute defendants were the prevailing parties. Defendants
prevailed by successfully demurring to plaintiffs’ first amended complaint. The trial
court permitted leave to amend, however, the second amended complaint named only
United Hmong Council, Inc., as plaintiff. Consequently, judgment was entered in favor
of defendants Hmong International New Year Foundation, Inc., Charlie Vang, Joseph
Youa Vang, Zang Her, and Liahoua Vang against plaintiffs George Vue and Ly Pao

                                              9.
Yang. Additionally, judgment was entered in favor of defendant Liahoua Vang against
plaintiff United Hmong Council, Inc.
              2.     Nonsignatories
       Here, the trial court concluded that because plaintiffs George Vue, Ly Pao Vang
and the United Hmong Council, Inc., were signatories to the 1998 agreement that
included an attorney fee provision, had plaintiffs prevailed in their claims against
defendants, they would have been entitled to recover their fees. Whether a party to the
agreement or not, defendants are entitled to attorney fees as the prevailing parties
pursuant to subdivision (a) of section 1717 of the Civil Code.
       In Reynolds Metals Co. v. Alperson (1979) 25 Cal. 3d 124 (Reynolds), our Supreme
Court held that a nonsignatory defendant has a Civil Code section 1717 reciprocal right to
attorney fees where (1) the nonsignatory defendant is sued on the ground that he stands in
the shoes of a party to the contract, and (2) the defendant would be liable for fees had the
signatory plaintiff prevailed on the contract action. (Reynolds, at p. 128.) The Reynolds
defendants were sued on the theory they were alter egos of the corporate entity that had
signed promissory notes with an attorney fee provision. The defendants were held not
liable on the notes and awarded attorney fees under the reciprocity provision of section
1717. The Reynolds court reasoned:

       “Had plaintiff prevailed on its cause of action claiming defendants were in
       fact the alter egos of the corporation [citation], defendants would have been
       liable on the notes. Since they would have been liable for attorney’s fees
       pursuant to the fees provision had plaintiff prevailed, they may recover
       attorney’s fees pursuant to section 1717 now that they have prevailed.” (Id.
       at p. 129.)
       Defendants Joseph Youa Vang and Zang Her were signatories to the 1998
agreement in their representative capacities. To the degree defendants Hmong
International New Year Foundation, Inc., Charlie Vang, and Liahoua Vang were not
signatories to the 1998 agreement, we find they stood in the shoes of the other signatory
defendants. (See Cargill, Inc. v. Souza, supra, 201 Cal.App.4th at p. 966.) Further, we
find that had plaintiffs prevailed in their causes of action, they would have succeeded in

                                            10.
showing an improper assignment occurred, triggering a breach of contract and/or
fiduciary duty. That result would likely have given plaintiffs the right, as they reference
in their first amended complaint, to “assume operations of the [Hmong] New Year
Celebration.” Hence, plaintiffs would have been entitled to attorney fees as provided for
in the 1998 agreement.
              3.     Fee provision is applicable
       Plaintiffs assert the express terms of the 1998 agreement make it inapplicable to
this dispute. This claim has no merit.
       Plaintiffs’ opening brief quotes only a portion of the fee provision in support of
this assertion. A reading of the entire provision makes it clear fees can be awarded in this
dispute. The agreement provides, in significant part, as follows: “Should any litigations
be commenced between the parties hereto concerning this Agreement, or the rights and
duties of any party in relation thereto, the party prevailing … shall be entitled … to
recover from the losing party a reasonable sum” in attorney fees. (Italics added.) Thus,
unlike Blickman Turkus, LP v. MF Downtown Sunnyvale, LLC (2008) 162 Cal. App. 4th
858, 896 cited by plaintiffs, the provision at issue here does not limit the provision only
to the parties named in the agreement. (Cargill, Inc. v. Souza, supra, 201 Cal.App.4th at
pp. 967-969.) This dispute pertains to the rights and duties of any party in relation to the
1998 agreement. That language includes defendants.
              4.     Third party beneficiaries
       A nonsignatory party may be entitled to attorney fees where the nonsignatory
party is a third party beneficiary of the contract. (Cargill, Inc. v. Souza, supra, 201
Cal.App.4th at p. 966.)

               “‘“The test for determining whether a contract was made for the
       benefit of a third person is whether an intent to benefit a third person
       appears from the terms of the contract.”’ (Prouty v. Gores Technology
       Group (2004) 121 Cal. App. 4th 1225, 1232.) However, a third party
       beneficiary need not be named in the contract where the agreement reflects
       the intent of the contracting parties to benefit the unnamed party. (Sessions
       [Payroll Management, Inc. v. Noble Construction Co.,] supra, 84

                                             11.
       Cal.App.4th at p. 680.) The unnamed third party may enforce the contract
       if that party can show that he or she is a member of a class for whose
       benefit the contract was made. (Prouty v. Gores Technology Group, supra,
       121 Cal.App.4th at p. 1232.) Whether the signatory parties actually
       promised the performance sought by the third party beneficiary is largely a
       question of interpreting the written contract. (Sessions, supra, 84
       Cal.App.4th at p. 680.)” (Cargill, Inc. v. Souza, supra, 201 Cal.App.4th at
       p. 967.)
       In this case, the agreement was entered into by three public benefit corporations.
A public benefit corporation is organized for the public benefit or for charitable purposes.
(Corp. Code, § 5111.) Specifically here, the record is replete with references to the fact
the 1998 agreement was entered into with the intent to benefit the Hmong community as
a whole by consolidating previously separate and competing Hmong New Year
celebrations into a single, unified event. As a result, we find the nonsignatory defendants
are third party beneficiaries of the 1998 agreement.
              5.      Summary
       Lastly, we note plaintiffs cite a number of authorities in support of their
aforementioned argument. We do not address each citation here. Suffice to say, those
authorities are either not inconsistent with the authorities cited herein, or are
distinguishable on their facts. Our independent review of the legal basis for the trial
court’s award of attorney fees reveals no error. Accordingly, we will affirm the trial
court’s ruling in this regard.
II.    The Fees Awarded by the Trial Court Were Reasonable
       Plaintiffs contend the number of hours claimed by defendants was excessive and
the trial court failed to conduct an adequate review of the hours claimed. We disagree.
       “[T]he determination of what constitutes reasonable attorney fees is committed to
the discretion of the trial court, whose decision cannot be reversed in the absence of an
abuse of discretion.” (Melnyk v. Robledo (1976) 64 Cal. App. 3d 618, 623.) “‘Discretion
is abused in the legal sense “whenever it may be fairly said that in its exercise the court in




                                              12.
a given case exceeded the bounds of reason or contravened the uncontradicted evidence.”
[Citations.]’ [Citation.]” (Hadley v. Krepel (1985) 167 Cal. App. 3d 677, 682.)
       The trial court’s first step in determining reasonable attorney fees is to establish
“the lodestar figure—a calculation based on the number of hours reasonably expended
multiplied by the lawyer’s hourly rate.” (EnPalm, LLC v. Teitler (2008) 162 Cal. App. 4th
770, 774.) The lodestar figure is subject to adjustment, based on “‘a number of factors,
including the nature of the litigation, its difficulty, the amount involved, the skill required
in its handling, the skill employed, the attention given, the success or failure, and other
circumstances in the case.’ [Citation.]” (PLCM Group, Inc. v. Drexler, supra, 22 Cal.4th
at p. 1096.)
       A party seeking recovery of attorney fees and costs should submit sufficiently
detailed records to enable a court to determine the nature of the litigation, its difficulty,
the amount of time required to address the issues, the skill involved, the attention given,
the success or failure, and other circumstances of the case. (PLCM Group, Inc. v.
Drexler, supra, 22 Cal.4th at p. 1096.)
       In this case, plaintiffs do not argue the hourly rate employed in calculating fees is
erroneous. Rather, they assert “it does not appear that the trial court made any attempt to
review reasonableness of the number of hours claimed by defendants’ counsel.” This
claim lacks merit.
       We note defendants submitted sufficiently detailed records in support of their
motion. (PLCM Group v. Drexler, supra, 22 Cal.4th at p. 1096.) Further, a review of the
trial court’s tentative ruling reveals it considered all pleadings submitted on the issue.
Thus, we presume it examined the evidence, including the specific number of hours
claimed and the evidence in support thereof. (Christian Research Institute v. Alnor
(2008) 165 Cal. App. 4th 1315, 1324 [it is trial court’s role to examine the evidence; we
presume trial court performed its duty].)




                                              13.
       More particularly, in explaining its decision to deny defendants’ request for a
multiplier, it is plain the trial court concluded the remainder of the request to be
reasonable:

       “Defendants ask the court to apply a 1.25 multiplier, but the court DENIES
       this request. After taking into account the nature of the case, its difficulty,
       the amount involved, the skill required and employed, and attention
       required, the degree of success, and other circumstances, the court finds
       that the case was a basic contract action that did not involve substantial
       complexity. Furthermore, the matter did not require extensive expert
       testimony or a significant number of witnesses. And the matter was
       resolved at the demurrer stage and did not require a trial on the merits.
       While counsel did face the additional burden of translating matters from the
       Hmong language into English, this factor standing alone does not merit a
       multiplier. [Citations.]”
The trial court was mindful of the fact that, as plaintiffs assert, “the case remained in the
early pleading stage,” yet determined that given the circumstances presented, 220 hours
was not unreasonable. The court acknowledged the burden faced by defense counsel for
language or translation issues. It can be reasonably inferred on this record that the court
was persuaded by defense counsel’s contention it was necessary he learn Hmong history,
tradition, and culture in order to properly represent his clients. Therefore, the trial court’s
finding does not exceed the bounds of reason. (Hadley v. Krepel, supra, 167 Cal.App.3d
at p. 682.)
       Without analysis or explanation, plaintiffs assert “the trial court should have made
a determination under the Serrano v. Priest standard as to the reasonableness of the hours
spent on the task involved,” contending the trial court abused its discretion. We find no
such abuse.
       In Serrano v. Priest (1977) 20 Cal. 3d 25, Public Advocates, Inc., appealed an
award of attorney fees, arguing it was inadequate in light of the circumstances of the
case. It contended the trial court “failed to take adequate account of the novelty and
extreme difficulty of this litigation, its extremely contingent character, the significance of
the issues determined, and the standard which the award in this case will set for similar
awards in future cases.” (Id. at p. 48.)
                                             14.
       Here, the trial court had before it defendants’ points and authorities, the
declarations of defense counsel, and the relevant billing records. As noted above, it
considered the nature of the case, the complexity of the issues presented, as well as the
stage of the proceedings, and the particular circumstances of the case. (See PLCM
Group, Inc. v. Drexler, supra, 22 Cal.4th at p. 1096.) Those considerations are analogous
to the novelty and difficulty of this litigation and the significance of the issues presented
in Serrano v. Priest. The “extremely contingent character” and the effect of the award in
the future (Serrano v. Priest, supra, 20 Cal.3d at p. 48) are not relevant here given the
nature of the proceedings. Serrano concerned the eligibility of the plaintiffs’ attorneys
for the award of fees under the “private attorney general” theory. (Id. at p. 47.) Even
assuming any standard it articulated is applicable here, we find no error.
       In sum, the trial court’s consideration was proper and we find no abuse of
discretion as to its award of attorney fees.
       For the foregoing reasons, we conclude the trial court did not err in granting
defendants’ motion for attorney fees in the sum of $88,742.47.
                                      DISPOSITION
       The judgment is affirmed. Costs on appeal are awarded to defendants.

                                                          ___________________________
                                                                              PEÑA, J.
WE CONCUR:


 ________________________________
LEVY, Acting P.J.


 ________________________________
DETJEN, J.




                                               15.